651 So. 2d 190 (1995)
GENE B. GLICK COMPANY, INC., CONTINENTAL CASUALTY COMPANY and BACK BAY APARTMENTS, Appellants,
v.
SUNSHINE READY CONCRETE COMPANY, INC., Appellee.
No. 94-0165.
District Court of Appeal of Florida, Fourth District.
February 23, 1995.
Rehearing Denied March 28, 1995.
Larry A. Karns, Fort Lauderdale, for appellants.
Thomas D. Daiello of Marchbanks, Daiello & Leider, P.A., Boca Raton, for appellee.
PER CURIAM.
We affirm the trial court in all respects except we reverse as to that portion of the final judgment in favor of the appellee, Sunshine Ready Concrete Co., against the appellant, Back Bay Apartments for unjust enrichment.
Unjust enrichment is equitable in nature and cannot exist where payment has been made for the benefit conferred. Back Bay paid Glick Company the full amount of its contract for the construction project. Accordingly, there can be no unjust enrichment to support Sunshine's claim.
GUNTHER, PARIENTE and SHAHOOD, JJ., concur.